Citation Nr: 0826451	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  02-20 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a chronic 
systemic infection currently claimed as fibromyalgia.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from May 1982 to June 1985.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
the disability at issue.  The matter was addressed by the 
Board in an October 2005 decision who likewise denied service 
connection.  The appellant appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court), 
and the Board's decision was set aside and remanded to the 
Board by November 2007 decision of the Court.  The Court 
ordered the Board to address the matter of service connection 
secondary to the veteran's service-connected sinus disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted, the Court has ordered the Board to consider the 
merits of the veteran's contention that the disorder for 
which service connection is claimed, fibromyalgia, may be 
service-connected as secondary to his service-connected sinus 
disorder.  This matter has not been addressed in the first 
instance by the RO, which must be done to preserve due 
process rights.  

In addition, the veteran's representative has submitted 
contentions that lesions documented in the veteran's service 
treatment records could have marked the onset of the 
veteran's fibromyalgia.  An examination to obtain a nexus 
opinion is requested.  In light of the fact that the Court 
has ordered the Board to evaluate any possible secondary 
service connection relationship with the veteran's sinus 
disorder, this examination request seems reasonable.  

Finally, it is noted that the veteran gave testimony on this 
issue before a Member of the Board in July 2001 who is no 
longer employed by the Board.  While a transcript of that 
hearing is available for review, it should be ascertained 
whether the veteran desires an additional hearing either at 
the RO or at the Central Office in Washington.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should inquire whether the 
veteran wishes another hearing before a 
Member of the Board either at the RO or in 
Washington.  If the veteran responds in 
the affirmative, the hearing should be 
scheduled in accordance with applicable 
procedures, by RO personnel or by the 
Central Office personnel as appropriate.  
Failure to respond will be taken as an 
indication that there is no desire to have 
an additional hearing.  The hearing, if to 
be scheduled, most likely should be done 
following the action taken in paragraphs 2 
and 3.

2.  The RO/AMC should arrange for the veteran 
to undergo an examination to ascertain the 
precise nature of any chronic systemic 
infection, currently claimed as fibromyalgia.  
The examiner should make a diagnosis 
regarding the veteran's disorder and render 
an opinion regarding weather it is at least 
as likely as not (probability 50 percent or 
greater) that the currently diagnosed 
disability is either related to the lesions 
noted in the service treatment records, or to 
his service-connected sinus disorder, or is 
otherwise related to in-service occurrence or 
event.  The claims folder should be made 
available for review in connection with this 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.  If a determination cannot be made 
without resort to speculation, that matter 
should also be set forth.

3.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran and his representative should be 
given an opportunity to respond to the SSOC 
prior to returning the case to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



